Citation Nr: 0929824	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  92-22 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3. Entitlement to a compensable rating for a skin disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to November 1967.  These matters are before the 
Board of Veterans' Appeals (Board) pursuant to an August 1999 
order by the United States Court of Appeals for Veterans 
Claims (Court) that vacated a March 1998 Board decision 
denying the benefits sought and remanded the case for 
additional development.  Thereafter, in April 2000, the Board 
remanded the matter for additional development.

The appeal arose from a June 1992 rating decision by the 
Cleveland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 1993, the Veteran appeared at a 
hearing before a Hearing Officer at the RO.  A transcript of 
this hearing is of record.  In August 1995, the Veteran 
testified at a Travel Board hearing before one of the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing was not associated with the file, and the fact that 
the Veteran had the hearing was not noted when the case was 
addressed by another VLJ (also undersigned) in March 1998 and 
April 2000.  Recent review revealed that the hearing had 
taken place, and a transcript of that hearing has been 
obtained and associated with the claims file.  As the VLJ who 
presided at a hearing must participate in the decision on the 
claim (38 C.F.R. § 20.707), this appeal is being decided by a 
panel of three VLJs.  The case was remanded to the RO in 
October 2004 and May 2007 for additional development.

The matters of service connection for PTSD and for a 
psychiatric disorder other than PTSD are REMANDED to the 
Cleveland RO.  VA will notify the appellant if further action 
on his part is required.



FINDING OF FACT

Throughout the appeal period, the Veteran's skin disorder has 
been shown to be manifested by slight exfoliation, exudation 
or itching on nonexposed surfaces and small areas; it has 
been shown to affect less than 5 percent of the entire body 
and of exposed areas affected and it has required no more 
than topical therapy. 


CONCLUSION OF LAW

A compensable rating for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1155, 5017 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code (Code) 7806 (effective 
prior to and from Aug. 30, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  The Court held, in essence, that the 
Secretary must provide the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  Id. at 43-44.

The Veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claim.  While he 
did not receive complete notice prior to the initial rating 
decision (as the rating decision was issued prior to 
enactment of the VCAA), a November 2008 letter provided 
essential notice under Vazquez-Flores.  A February 2009 
supplemental statement of the case (SSOC) readjudicated the 
matter after the Veteran and his attorney had an opportunity 
to respond to the November 2008 letter.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(finding that a timing defect can be cured by notice followed 
by readjudication of the claim by the Agency of Original 
Jurisdiction).  

The Veteran's pertinent treatment records have been secured.  
The Board notes that it is remanding the claims of service 
connection for psychiatric disabilities to obtain the 
Veteran's Social Security Administration (SSA) records.  
While these records are constructively of record, evidence of 
record specifically shows that the Veteran has been receiving 
SSA benefits due to a psychiatric disorder; there is no 
indication he has been receiving these benefits as a result 
of his skin disorder.  It is unlikely that SSA records would 
contain any evidence pertinent to the matter of the 
evaluation of the Veteran's skin disorder as it is a 
disability requiring treatment separate and distinct from 
that of treatment for a psychiatric disorder; hence, the 
Board concludes that it is not necessary to remand the skin 
disorder claim for purposes of obtaining SSA records.  The RO 
arranged for VA skin examinations in January 1992 and July 
2005.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim. 

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
the record does not reflect distinct periods of time during 
the appeal period when the criteria for the next higher 
rating were met and that staged ratings are not appropriate.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The criteria for rating skin disorders were revised effective 
August 30, 2002.  When the applicable regulations are amended 
during the pendency of an appeal, as here, the version of the 
regulations most favorable to the Veteran is to be applied 
(with the new criteria to be applied only from the effective 
date of the criteria change, not prior).  See VAOPGCPREC 3-
2000.

The Veteran's service-connected skin disorder has been rated 
noncompensable by analogy to Code 7806.  38 C.F.R. § 4.118, 
Code 7806.  

Under the pre-August 30, 2002 Code 7806 criteria, a 
noncompensable rating was assigned where there was eczema 
with slight, if any, exfoliation, exudation, or itching, if 
on a nonexposed surface or small area.  A 10 percent rating 
was assigned where there was exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating requires exudation or itching, constant, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Code 7806 (effective prior to Aug. 30, 2002). 

Under the current Code 7806 criteria, a noncompensable rating 
is assigned where there is dermatitis or eczema covering less 
than 5 percent of the entire body, affecting less than 5 
percent of exposed areas; and requiring no more than topical 
therapy during the past 12-month period.  Dermatitis or 
eczema covering at least 5 percent, but less than 20 percent, 
of the entire body; affecting at least 5 percent, but less 
than 20 percent, of exposed areas; or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period warrants a 10 percent 
evaluation.  Dermatitis or eczema covering 20 to 40 percent 
of the entire body, affecting 20 to 40 percent of exposed 
areas, or requiring systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent evaluation.  Depending upon the 
predominant disability, dermatitis could also be rated as 
disfigurement of the head, face, or neck (Code 7800) or scars 
(Codes 7801, 7802, 7803, 7804, or 7805).  38 C.F.R. § 4.118, 
Code 7806 (effective from Aug. 30, 2002).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

VA outpatient treatment records reflect that in July and 
August 1991 the Veteran was assessed as having intermittent 
dermatitis, mostly involving the antecubital fossae.  
Examination in July 1991 revealed a four by six centimeter 
area of excoriation and erythema in a larger, faintly 
erythematous area.  Hydrocortisone was prescribed.  
Examination in August 1991 revealed mild erythema in the 
antecubital fossae region, assessed as atopic dermatitis, 
resolved.  

On January 1992 VA examination, the Veteran reported that at 
times his atopic dermatitis involved most areas of his body, 
but that on the day of examination it was all gone except for 
some slight redness of his forearms.  He stated he used a 
cortisone cream prescribed by VA.  Physical examination 
revealed no active dermatological lesions, and a slight 
erythema in the antecubital space, with no scaling or bleb 
formation.  The diagnosis was atopic dermatitis in remission.  

In July 1992 the Veteran was treated for a rash in the crook 
of both arms.  Examination revealed a macula/capular rash in 
the antecubital spaces of both arms with no other lesions.  
The assessment was dermatitis and it was noted to be a 
recurrent problem.  

In February 1993, the Veteran complained of a skin rash that 
had been getting worse.  Examination revealed an erythematous 
maculopapular rash seen at both antecubital fossae, treated 
with a skin cream and hydrocortisone.  He was scheduled for a 
dermatology consultation a few weeks later.  At the 
dermatology consultation, the Veteran reported a long history 
of atopic dermatitis which came and went and was pruritic; he 
reported having dermatitis in the areas of the antecubital 
fossae and trunk.  Examination revealed atopic dermatitis 
involving the antecubital fossae with hyperpigmented patches 
and a few erythematous papules.  No other lesions were noted.  
The assessment was atopic dermatitis improved at the time of 
examination.  Hydrocortisone cream was prescribed for 
application twice daily when experiencing flares and a 
topical lotion was prescribed for use as needed.

At the April 1993 hearing, the Veteran testified that he 
received all his treatment for his skin condition at VA and 
that two medications had been prescribed; that he had a skin 
condition most of the time; that for a while he did not have 
to go to VA because it did not flare up; that there had 
always been symptoms; and that he had to think whether it 
bothered him more in the summer or winter.  He also testified 
that frequently he was not aware of having the skin problem 
and someone had to call his attention to it; that it would be 
active "in various parts" of his body, but had recently 
been active inside the elbow; that, at the time of the 
hearing, it was not bothering him; that he did not know how 
long an episode lasted; and that it did not itch. 

At the August 1995 hearing, the Veteran reported that during 
some months dermatitis would be constant and other months he 
would not experience any flares at all.  When the condition 
was bad he would apply hydrocortisone a few times an hour.  
He reported going to VA only for medication, not because of 
flare ups.  When he had flare ups they were itchy, red, and 
scaly.  

January 1995 VA treatment records show the Veteran did not 
have any skin lesions at the time of treatment and had last 
been treated for dermatitis in August 1994.  He was noted to 
be doing well; the assessment was atopic dermatitis - clear; 
he was told to continue treatment with hydrocortisone cream.  
In August 1995, he was treated for complaints of dermatitis 
in the left elbow and he reported being out of medication.  
In October 1995, the Veteran received treatment for 
complaints of eczema on the torso and arms that had recently 
been exacerbated.  He reported having an intermittently 
pruritic rash at the antecubital fossae that came and went 
and would occasionally be relieved by lotion and 
hydrocortisone cream.  Examination of the antecubital fossae 
revealed erythematous scaly poorly defined non-pruritic 
plaques.  There was a similar lesion at the nape of the neck.  
The assessment was atopic dermatitis - stable.  
Hydrocortisone treatment was continued and he was told to 
return in one year or sooner if his symptoms worsened.  

VA treatment records from November 1995 through February 2009 
are silent for treatment for atopic dermatitis.  A listing of 
prescriptions received through VA from October 1995 through 
June 2005 reveals prescriptions including hydrocortisone 2.5 
percent cream, clotrimazole topical cream, and gentamacin 
sulfate 0.1 percent topical cream.  The record reflects that 
July 1996 and January 2001 prescriptions for clotrimazole 
expired with one refill remaining; a June 2001 prescription 
for hydrocortisone expired with one refill remaining; and a 
February 2002 prescription for gentamacin sulfate expired 
with two refills remaining.

On July 2005 VA examination, the Veteran reported that during 
flares, atopic dermatitis would affect the antecubital fossae 
of both elbows, the posterior of the neck, and back of the 
knees.  He reported that he had not required treatment with 
systemic corticosteroids or immunosuppressive drugs and that 
he currently had no medical regimen for episodic flares of 
atopic dermatitis.  He had been prescribed a topical cream 
over five years ago for flares and he still used that cream 
"on those rare occasions when he has a brief flare."  He 
reported not having used any medication in over a year, since 
he had not had a flare during that time.  He could not 
remember when he last required treatment; it had been at 
least five years since he had experienced a flare and had not 
required ongoing therapy.  Physical examination revealed no 
current evidence of atopic dermatitis or eczematous rash.  
Close inspection of the antecubital fossae, the popliteal 
fossae, and the posterior neck revealed no skin 
abnormalities.  There was no intertriginous dermatitis and no 
scarring of any of the areas identified as previously being 
affected by atopic dermatitis.  As there were no affected 
areas, the examiner noted that an eczematous rash affected 
zero percent of exposed body surfaces and zero percent of 
total body surfaces.  The diagnosis was atopic 
dermatitis/eczematous dermatitis, currently quiescent with 
the Veteran's reported history of long-time quiescence of 
over five years.



Criteria Effective Prior to August 30, 2002

Based on the above evidence, the Board finds that the 
Veteran's skin condition of atopic dermatitis, when not in 
remission, has been manifested primarily by intermittent mild 
erythema and exfoliation of small areas, particularly a small 
unexposed area near the elbow.  The Veteran has complained of 
some itching, though at other times he has denied any 
itching.  Objective examinations have never noted the rash to 
be pruritic.  During most examinations and at the hearings 
the condition has been found or noted to be in remission, to 
exhibit mild or minimal symptomatology, or to be resolving.  
The Veteran has testified that when the condition is active 
he is frequently not even aware of having the condition and 
that someone else has to inform him that he is experiencing a 
flare.  January 1992 to August 1995 VA treatment records show 
the Veteran was treated several times for an erythematous 
rash in the crook of his elbows, which is a small area and 
nonexposed surface.  These treatment records did not reveal 
any objective evidence of exfoliation, exudation, or itching.

In October 1995 he described the rash as being intermittently 
pruritic and affecting his torso and arms.  Examination 
revealed a non-pruritic scaly rash at the antecubital fossae 
and one such lesion at the nape of the neck.  While this 
treatment record shows atopic dermatitis on an exposed 
surface, the description of the rash states that it was a 
single lesion, thus, it only affected a small exposed area.  
There was also no indication that exfoliation was more than 
slight.  Additionally, the October 1995 record is the only 
clinical evidence during the nearly eighteen year appeal 
period indicating a flare of dermatitis on an exposed 
surface; hence, when considering it with the other evidence 
of record, this single flare does not show that the Veteran's 
disability picture more nearly approximates the criteria for 
a higher 10 percent rating, as the other evidence of record 
shows manifestations of dermatitis that most nearly 
approximate the currently assigned noncompensable evaluation.  

The Board finds the Veteran's general uncorroborated 
statement that a skin condition involved his entire body not 
to be credible.  There are no clinical findings in support of 
this contention as all clinical treatment described above 
shows only a few small areas (the antecubital fossae and the 
nape of the neck) of the body have been affected at different 
times.  On July 2005 VA examination, the Veteran stated that 
dermatitis had also affected the back of his knees in the 
past.  There are no clinical findings to support a flare of 
dermatitis in that area during the appeal period, but even if 
it is conceded that he experienced dermatitis at the back of 
his knees, this surface is nonexposed and a small area.  

Despite the absence of clinical findings of more than an 
intermittent condition, the Veteran has testified and 
asserted that he has been "continuously" treated for a skin 
condition.  However, both the clinical evidence and the 
Veteran's own testimony and reported histories reflect 
significant periods of quiescence.  Notably, VA treatment 
records show the Veteran has not received any treatment for 
his skin disorder since October 1995.  On July 2005 VA 
examination he reported not having experienced any recent 
flares and that when he did have flares they were brief.  

The Board finds that the relevant medical evidence of record 
shows that the Veteran's service-connected skin condition 
throughout the appeal period has been manifested by no more 
than intermittent slight erythema and exfoliation of small 
areas or nonexposed surfaces; there is no medical evidence of 
more than slight exfoliation, exudation, or itching involving 
more than a small exposed surface or extensive area of the 
body.  

Criteria Effective August 30, 2002

The record does not show the Veteran's skin disorder warrants 
a compensable rating under the current criteria.  While the 
record shows the Veteran has used various topical 
corticosteroids, there is no evidence of the use of 
intermittent systemic therapy, such as with corticosteroids 
or other immunosuppressive drugs.  Notably, on July 2005 VA 
examination the Veteran specifically denied treatment with 
systemic corticosteroids or immunosuppressive drugs.  

There is also no competent medical evidence that atopic 
dermatitis has affected at least five percent of the entire 
body, or of exposed areas affected.  On July 2005 VA 
examination, zero percent of the body and zero percent of 
exposed areas were found to be affected.  The Board notes 
that the VA examination was not conducted during an active 
stage of dermatitis.  See Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994) (recognizing the need for a medical examination 
during the active stage of a condition).  However, at the 
examination, the Veteran reported that he had not experienced 
a flare of the disorder for at least a year, and it may have 
been more than five years.  Since the July 2005 VA 
examination he has not reported any flares of dermatitis and 
VA treatment records do not show flares of the skin disorder.  
Hence, it appears the condition has become inactive and it is 
unlikely that a VA examination could be scheduled during an 
active period.  Moreover, there is sufficient medical 
evidence documenting the level of severity of the condition 
during outbreaks, as described above.  None of this evidence 
shows that dermatitis has affected at least five percent of 
the body or five percent of exposed areas affected.  The 
single lesion at the nape of the neck noted in October 1995 
was not shown to affect at least five percent of the neck, 
since it was a single lesion and only in an area at the back 
of the neck.  Rashes in the antecubital fossae and at the 
back of the knees, unexposed areas, would not make up at 
least five percent of the whole body.  

The Board has also considered whether rating under any of 
Codes 7800-7805 would be appropriate.  However, there is no 
evidence showing the dermatitis has caused disfigurement of 
the head, face, or neck (Code 7800) or that there are scar 
residuals that would be compensable (Codes 7801-7805).  On 
July 2005 VA examination it was specifically noted that there 
were no scar residuals of areas previously claimed to have 
been affected by atopic dermatitis.

As a preponderance of the evidence is against a finding that 
the Veteran's chronic skin disorder has more nearly 
approximated the criteria for a 10 percent rating under the 
criteria effective both prior to and from August 30, 2002, 
the benefit of the doubt doctrine does not apply, and the 
claim for a compensable schedular evaluation must be denied.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned rating is, therefore, 
adequate; referral for extraschedular consideration is not 
required.


ORDER

A compensable rating for a skin disorder is denied.


REMAND

In a February 1996 statement, the Veteran reported that he 
had been denied SSA benefits based on his psychiatric 
disability, but that he was appealing the decision.  A 
December 1998 letter from psychologist J. J. R. notes that 
the Veteran had been determined to be disabled by SSA based 
on his psychiatric disabilities.  On April 2005 VA 
psychiatric examination, the Veteran reported receiving SSA 
disability benefits.  VA has a duty to assist the Veteran in 
obtaining records from other federal government agencies 
where it has "actual notice" that these records exist.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
While the Board regrets further delaying the Veteran's claim, 
the record clearly reflects the Veteran is receiving SSA 
disability benefits based on a psychiatric disability; since 
SSA records are constructively of record, they must be 
obtained, if available.  Hence, remand is required to attempt 
to secure these records.

Accordingly, the case is REMANDED for the following:

1.	The RO should obtain from SSA copies of 
any decision regarding any claim for SSA 
disability benefits and copies of the 
record upon which any such claim was 
decided.  If such records are unavailable 
because they have been lost or destroyed, 
it should be so noted in the claims file.

2.	The RO should undertake any other 
development suggested by the development 
ordered above, to include arranging for an 
examination.

3.	The RO should then re-adjudicate the 
claims seeking service connection for 
psychiatric disability.  If either remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________                           
__________________________
       GEORGE R. SENYK		              R. F. 
WILLIAMS
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
M. SABULSKY
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals





 Department of Veterans Affairs


